Citation Nr: 0530400	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for bilateral hearing loss.

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for tinnitus.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for diabetes and 
hypertension, and determined that the veteran had not 
submitted new and material evidence in order to reopen the 
claim of service connection for bilateral hearing loss and 
tinnitus.

Regarding the issues of service connection for peripheral 
neuropathy of the upper and lower extremities, cardiovascular 
disease, vision problems, and a respiratory condition due to 
exposure to asbestos, these issues are not in appellate 
status.  Although the RO issued a statement of the case (SOC) 
on these issues in April 2004, the veteran never submitted a 
substantive appeal to complete the appellate process 
regarding said issues.  38 C.F.R. § 20.200 (2004).  


FINDINGS OF FACT

1.  The veteran served aboard a ship that was in the water 
off the coast of Vietnam, but he did not leave the ship or 
set foot in Vietnam.

2.  The veteran's diabetes manifested many years after 
service, and there is no evidence of this disease or any 
symptoms thereof during service.  It was not shown within 1 
year from service separation.

3.  The veteran's hypertension manifested many years after 
service, and there is no evidence of this disease or any 
symptoms thereof during service.  It was not shown within 1 
year from service separation.

4.  In May 1997, the RO denied the veteran's claim of service 
connection for bilateral hearing loss and tinnitus, the 
veteran did not appeal this decision.
 
5.  Evidence submitted subsequent to the May 1997 decision is 
not cumulative or redundant, and relates to an unestablished 
fact regarding hearing loss and tinnitus necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.313 (2004). 

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310 (2004). 

3.  The RO's May 1997 decision denying service connection for 
hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2004).

4.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for hearing loss has 
been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

5.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for tinnitus has been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD-214 shows that his military occupational 
specialty was "GMM", which stands for gunner's mate 
(missiles).  The related civilization occupation is listed as 
"ordnanceman."  

Service medical records do not show that the veteran was 
treated for diabetes or hypertension.  

A November 1996 VA examination provided diagnoses of 
noninsulin-dependent diabetes mellitus and hypertension.  

In a November 1996 VA audiological examination, the examiner 
noted that the veteran had bilateral, constant tonal 
tinnitus, and that he had had it in service in 1964 after 
exposure to naval cannon and missile fire.  It was noted that 
the current tinnitus interfered with sleep.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
20
LEFT
5
15
15
30
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  

In a May 1997 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
claim was denied in the absence of evidence of a current 
compensable level of hearing loss shown to have been incurred 
during active service.  Evidence submitted subsequent to said 
decision is summarized below:

In a September 2002 statement, the veteran wrote that while 
in Vietnam, he served aboard the USS Columbus just off the 
coast of Vietnam.  He stated that he was within a mile or 
less of land itself.  He stated that the winds would carry 
the various herbicides from the land to the ship, just off 
the coast.  He asserted that the noise from the ship's guns 
and missiles was deafening.

Dr. R.S. wrote a letter in January 2003 in which he wrote 
that he had followed the veteran since April 1994 for 
diabetes and hypertension.  

VA treatment records from 2003 to 2004 showed diagnosed of 
tinnitus and sensorineural hearing loss.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In an October 2002 letter, the RO informed the 
veteran what evidence he would have to submit to prevail on 
his claim of service connection for diabetes due to exposure 
to Agent Orange, and hypertension.  The letter also informed 
the veteran what evidence he would have to submit to reopen 
his claims of service connection for bilateral hearing loss 
and tinnitus.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the October 2002 
VCAA letter, the RO informed the veteran that the RO would 
get such things as evidence kept by the VA and any other 
federal government agency, and medical records from a VA 
facility, and that it would request private treatment 
records, if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The October 
2002 letter told the veteran to complete a separate form for 
each provider if he wanted the RO to request the 
aforementioned records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the October 2002 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the veteran has not contended that he 
was prejudiced by such failure.  Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for 
bilateral hearing loss and tinnitus.

The amended definition of new and material evidence, codified 
at 38 C.F.R. 
§ 3.156 (a), applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. 
Reg. 45,620, 45,629.  It applies to the veteran's claim as he 
filed his claim in September 2002.  

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated May 1997, the RO denied the veteran's claim 
of service connection for tinnitus and hearing loss.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104 
(a), 3.156 (2004).  

It is determined that since the May 1997 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim for bilateral hearing loss and tinnitus.  In 
particular, in a September 2002 statement, the veteran 
described the noise from the guns and missiles that he was 
exposed to in service as deafening.  Although a VA examiner 
had noted in November 1996 that the veteran had been exposed 
to cannon and missile fire in service, the veteran had never 
described the noise from the guns and missiles as he did in 
the current claim.  Furthermore, it is noted that the 
veteran's DD-214 shows that the veteran did indeed serve as a 
"gunner's mate (missiles)."  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., whether the 
veteran was exposed to acoustic trauma in service, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and it is determined to be material to the veteran's claim.  
Accordingly, the claim of service connection for bilateral 
hearing loss and tinnitus is reopened, and must be considered 
in light of all the evidence, both old and new.  







 Entitlement to service connection for diabetes and 
hypertension.

The veteran claims entitlement to service connection for 
diabetes mellitus as a residual of exposure to Agent Orange 
during service.  He asserts that he was exposed to Agent 
Orange during service aboard the USS COLUMBUS, and that as a 
result of this exposure he developed type 2 diabetes 
mellitus.  He further asserts that he developed his 
hypertension as a result of his diabetes.  

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for diabetes mellitus and 
hypertension if it is show that the diseases manifested to a 
compensable degree within one year of leaving service.  
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).

The language of 38 C.F.R. § 3.307(a)(6)(iii) and § 3.313(a) 
are slightly different in their definition of "Service in 
Vietnam."  The former defines such service as "service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam," while the latter's definition of the 
term "includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam." See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004) (emphasis added); 38 C.F.R. § 3.313(a) (2004) 
(emphasis added).  Thus, the definition in §3.307(a)(6)(iii) 
is in the conjunctive, while the one in §3.313(a) is in the 
disjunctive.  The definition in §3.313(a) was promulgated in 
the context of the regulation now codified at 38 C.F.R. § 
3.313(b) (2004), relating to non-Hodgkin's lymphoma. See 55 
Fed. Reg. 43124 (October 26, 1990).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel in the waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 
Fed. Reg. 63603 (1997).  

It is not the function of the Board to determine whether the 
different language in 38 C.F.R. § 3.307(a)(6)(iii) and 
§ 3.313(a) sheds any light on the meaning of "service in 
Vietnam" as applied to this case.  The VA Office of General 
Counsel has opined on the meaning of both provisions, 
indicating that service in the waters offshore would not 
constitute service therein for purposes of either regulation, 
and implying that a veteran would have to physically set foot 
in Vietnam in order to fall within the definition of service 
in Vietnam.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 20.101(a) (2004).

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  Inasmuch as the medical records show a diagnosis of 
diabetes, the critical issue is whether the veteran was 
exposed to Agent Orange during his time aboard the USS 
COLUMBUS when it was stationed off of Vietnam.  Based on the 
language of the statutes and regulations listed above, and 
the GC opinion interpreting this language, the Board finds 
that the veteran's service on board the COLUMBUS off the 
coast of Vietnam does not constitute "service in Vietnam" as 
that term is defined in the statutes and regulations for the 
purposes of assigning the pertinent presumption.  

The veteran has not argued that he set foot in Vietnam or 
that the COLUMBUS landed in a port in Vietnam.  His arguments 
have consistently been that the COLUMBUS was close to land, 
within 1 mile of shore, and the winds would carry the various 
herbicides from the land to the ship.  

The Board is bound by the laws and regulations on the subject 
of what constitutes "service in Vietnam."  The GC opinion 
cited above interpreted such service as requiring that the 
veteran would have to have set foot in Vietnam.  As the 
evidence does not show (and the veteran does not argue) that 
he set foot in Vietnam, and the evidence does not show (and 
the veteran does not argue) that the COLUMBUS actually was in 
an actual port in Vietnam, it must legally be concluded that 
the veteran did not have "service in Vietnam."  

In conclusion, the veteran is not entitled to the presumption 
that his diabetes was incurred in or aggravated by service 
due to exposure to Agent Orange because he did not serve in 
Vietnam as defined under current laws and regulations for the 
purposes of this presumption.  

The veteran argued in a May 2004 statement that the VA Manual 
M21-1 used to allow (prior to February 2002) that service in 
Vietnam would be conceded if the veteran received the Vietnam 
Service Medal.  However, the veteran's argument does not 
carry much weight.  This is because, as noted above, the 
Office of General Counsel opined that service aboard a 
deepwater naval vessel in the waters off the shore of Vietnam 
did not constitute service in Vietnam.  In doing so, the 
General Counsel was interpreting VA regulations.  

If, as the veteran has suggested, the laws and regulations 
should be changed, this can only be done by those with 
applicable legislative and administrative authority, and not 
by the Board.  See 38 C.F.R. § 20.101(a) (2004) ("In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs").

Even though it has been determined that the veteran's 
diabetes was not due to exposure to Agent Orange, the 
veteran's claim must still be reviewed to determine if 
service connection can otherwise be established, either by 
direct service connection or by other means.  See 38 C.F.R. § 
3.304(d) (2004) ("Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection"); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
In this case the veteran cannot otherwise establish service 
connection.  As there is no evidence of diabetes within one 
year of leaving service, service connection can not be 
granted for diabetes as a chronic disease manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty. 38 U.S.C.A. §§ 1112(a)(1) 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

Similarly, the veteran cannot establish service connection 
for his diabetes on a direct incurrence basis, as there is no 
evidence of diabetes in his service medical records, or 
within one year of leaving service.  38 C.F.R. § 3.303 
(2004).  The evidence does not show a medical diagnosis of 
diabetes until November 1996, more than 28 years after 
service.  Accordingly, the veteran's claim must be denied on 
a direct and presumptive basis.  

The veteran's claim is that his hypertension is due to his 
diabetes.  As indicated in the discussion above, the 
veteran's claim for service connection for diabetes was 
denied.  Accordingly, his claim of service connection for 
hypertension on a secondary basis must also be denied.  As 
the evidence does not show that the veteran was seen for 
hypertension in service, or within one year of leaving 
service, his claim must also be denied on a direct and 
presumptive basis.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).  In this instance, the preponderance 
of the evidence is against the veteran's claim for service 
connection for diabetes, either on a presumptive or direct 
incurrence basis.  The preponderance of the evidence is also 
against the claim of service connection for hypertension, 
both on a direct and secondary basis.  The benefit-of-the-
doubt doctrine therefore does not apply, and this claim must 
be denied.


ORDER

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to an herbicide agent used 
in Vietnam, is denied

Entitlement to service connection for hypertension is denied.  

As new and material evidence has been submitted regarding the 
claim of service connection for hearing loss, the veteran's 
claim is reopened.  

As new and material evidence has been submitted regarding the 
claim of service connection for tinnitus, the veteran's claim 
is reopened.  











REMAND

Regarding the veteran's claims of service connection for 
hearing loss and tinnitus, the evidence shows that the 
veteran was a gunner's mate for missiles in the Navy.  Also, 
a review of the claims folder shows that the veteran has been 
diagnosed with bilateral hearing loss and tinnitus.  The 
results from a November 1996 VA examination show that the 
veteran met the VA standard for left ear hearing loss under 
the provisions of 38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet.App. 352, 356 (1992).  Thus, the RO should 
schedule the veteran for an examination that specifically 
discusses the etiology of his hearing loss, and tinnitus.  

Hence, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the nature and likely etiology of the 
currently demonstrated hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
appropriate tests should be accomplished.  
Based on his/her review of the case, the 
examiner should answer the following 
questions:

a.  Does the veteran have hearing 
loss? 

b.  If the veteran does have hearing 
loss, state a medical opinion as to 
the time of onset of the disorder.  

c.  If the veteran has hearing loss 
that first became manifest after his 
active service, the examiner should 
state, as a matter of medical 
judgment based on the entire record, 
whether it is at least as likely as 
not that the hearing loss is the 
result of acoustic trauma incurred 
during the veteran's service, 
specifically his exposure to navy 
guns and missiles as a gunner's 
mate.

d.  Does the veteran have tinnitus?

e.  If the veteran does have 
tinnitus, state a medical opinion as 
to the time of onset of the 
disorder.

f. If the veteran does have 
tinnitus, state a medical opinion as 
to whether it is at least as likely 
as not that the hearing loss is the 
result of result of acoustic trauma 
incurred during the veteran's 
service, specifically his exposure 
to navy guns and missiles as a 
gunner's mate.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


